Mahoney, P. J., and Kane, J., dissent and vote to affirm in the following memorandum by Kane, J. Kane, J. (dissenting).
Petitioner does not attack the jurisdiction of the Town Court of the Town of Fort Ann to hear and determine alleged zoning ordinance violations committed within its geographic limits, nor does he question the validity of the process used in charging him with such a violation. Distilled to essentials, his claim is that the court is about to proceed in excess of its authorized subject matter powers because the ordinance does not apply to actions undertaken by a State official in a governmental capacity. The majority accepts this reasoning and summarily terminates the pending criminal action. While we are inclined to agree that petitioner’s argument will ultimately prevail, we do not believe that relief by way of prohibition is warranted. Prohibition is an extraordinary remedy and, as the authorities relied upon by the majority note, it will issue only as a matter of discretion (Matter of Dondi v Jones, 40 NY2d 8, 13; La Rocca v Lane, 37 NY2d 575, 579). Assuming that the nature of the issue raised by petitioner is one properly reviewable in a prohibition proceeding, an examination of the facts underlying those authorities convinces us that his petition should be dismissed in the sound exercise of discretion. In Dondi (supra, pp 14-15), the petitioner had repeatedly moved to dismiss the accusatory instrument; over 30 other cases would be affected by the outcome of his challenge to tbe authority of the Special Prosecutor, and the prosecutor waived any claim that prohibition was unavailable. In La Rocca (supra, pp 581-582), the petitioner was not a party to any pending litigation and review of the asserted error by other means was not a realistic proposition. Here, petitioner, through his attorney, has entered a not guilty plea to a single and relatively minor criminal charge. He has taken no further defensive action in the trial court and, so far as the present record discloses, no similar prosecutions have been launched against him elsewhere. The majority says that ordinary proceedings would be inadequate to prevent the harm complained of, but it does not identify the harm or specify the inadequacy. If petitioner’s claim of personal immunity owing to the inapplicability of the ordinance is as strong as it appears, are we to assume that the Town Court would fail to recognize its merit on a simple motion to dismiss and speculate that such an error would also escape correction by appellate tribunals in the event of a conviction? Even though multiple prosecutions have not arisen, are we to surmise that their potential is great and that petitioner is unaware of actions for declaratory judgment? The answers, we submit, are obvious. Petitioner is requesting us to abort a trivial criminal matter based on a narrow "jurisdictional” point of limited importance. Furthermore, requiring him to press the issue in a routine fashion will cause no articulable "harm”. The motives of the prosecutor in choosing a criminal forum to test the legality of petitioner’s conduct may be *853suspect, but that has no direct bearing on the availability of prohibition (see Matter of Nigrone v Murtagh, 36 NY2d 421) and, in any event, the indignity of defending an ill-founded accusation is certainly no greater for petitioner than it would be for others. His position as a State official, although it may inject a degree of notoriety into the case, should not be allowed to overshadow the basic fact that the prosecution involves a purely local zoning ordinance containing minimal sanctions for its violation. There has been no demonstration that an inferior court will actually proceed in excess of its authorized powers, and there is no reason to believe that the ordinary channels of procedure would not suffice to provide full redress if it did threaten to so act. Under these circumstances the merits of petitioner’s argument should not be considered; his petition should be dismissed in the exercise of discretion because he has no genuine need for such extraordinary relief.